272 N.W.2d 774 (1978)
201 Neb. 845
MONAHAN CATTLE COMPANY, a Nebraska Corporation, Appellee,
v.
Leo GOODWIN et al., Appellants.
No. 42096.
Supreme Court of Nebraska.
December 13, 1978.
Stubbs & Metz, Alliance, for appellants.
Reddish, Curtiss & Moravek and Thomas A. Danehey, Alliance, for appellee.
Heard before SPENCER, C. J., Pro Tem., BOSLAUGH, McCOWN, CLINTON, BRODKEY, and WHITE, JJ., and KUNS, Retired District Judge.
SPENCER, Chief Justice, Pro Tem.
This action is brought under sections 57-228 through 57-231, R.R.S.1943, to extinguish the severed mineral interests owned of record by the defendants, and to vest the title to them in the plaintiff. The question presented is the constitutionality of these statutes as retroactively applied against these defendants. The trial court canceled the interest and vested title in the plaintiff. We reverse.
The issues involved herein are identical to those in Wheelock and Manning OO Ranches, Inc. v. Heath, Nos. 42118 and 42119, ante p. 774, 272 N.W.2d 768 (1978). This case is therefore controlled by our decision therein that sections 57-228, 57-229, 57-230, and 57-231, R.R.S.1943, are unconstitutional insofar as those statutes may be interpreted to be retroactive in their operation.
*775 The judgment of the District Court is reversed and the cause is remanded for the reasons stated.
REVERSED AND REMANDED.